Citation Nr: 0024283	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Propriety of severance of service connection for a right 
knee disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
a left knee disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active Naval service from January 1951 to 
January 1954.

This appeal arises from September 1999 and January 2000 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, which severed 
service connection for a right knee disability and denied a 
rating in excess of 20 percent for a left knee disability, 
respectively.


FINDINGS OF FACT

1.  The correct facts, as they were known at the time, were 
before the RO in February 1998 when service connection was 
granted for a right knee disability; there is no indication 
of any attempt by the veteran to conceal information or 
deliberately mislead any VA official at any time.

2.  In February 1998, there was adequate evidence upon which 
to grant service connection for a right knee disorder 
secondary to a left knee disorder by way of aggravation, even 
considering evidence of acute right knee injury secondary to 
a fall; reasonable minds may differ as to the relationship, 
if any, of the veteran's right knee disorder to his left knee 
disorder.

3.  The veteran's left knee condition is manifested by 
limitation of motion from 10 to 125 degrees, tenderness, 
effusion, severe degenerative changes of the joint surfaces 
and severe medial-sided knee pain upon activity.


CONCLUSIONS OF LAW

1.  Severance of service connection for a right knee 
disability was improper.  38 U.S.C.A. § 501 (West 1991); 
38 C.F.R. § 3.105(d) (1999).

2.  The criteria for a rating in excess of 20 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Propriety of Severance of Service Connection for a Right Knee 
Disability

The veteran has appealed a September 1999 rating decision by 
the RO which severed service connection for a right knee 
condition.  Initially, the Board observes that, prior to 
severing service connection for a disability, VA must comply 
with the provisions of 38 U.S.C.A. § 5112(b)(6) and 38 C.F.R. 
§ 3.105(d).  The veteran has not contended that his severance 
was procedurally deficient, and the Board's review of the 
file indicates that all notification requirements appear to 
have been satisfied.

The veteran was granted service connection for a right knee 
condition "as having been aggravated by [a] service 
connected left knee disability" in a February 1998 rating 
decision.  The evidence before the RO at that time included 
treatment records from Dean Medical Center, St. Mary's 
Hospital and Mercy Hospital, dated from January 1992 to 
September 1996; the report from an examination conducted at 
the VA Medical Center (VAMC) in Madison, Wisconsin, in 
February 1997; and a November 1997 statement from Timothy 
Docter, M.D., an orthopedic surgeon at the Dean Medical 
Center.  In its reasons and bases for granting service 
connection, the RO relied principally on the February 1997 VA 
examiner's report, which included the following comments:

I believe that the right knee disability is 
partially the direct result of his left knee 
condition.  [The veteran] had a left knee which 
was somewhat unstable and painful, leading to a 
fall onto his right knee; however, he had 
preexisting problems in his right knee likely 
present which also would lead to some of his 
right knee condition.  Certainly the left knee 
condition would aggravate the right knee 
condition by aggravating falls onto the right 
knee as well as causing him to guard the left 
knee and bear more weight on the left [sic] 
knee. . . . He was functioning as a farmer prior 
to the fall onto his right knee as caused by his 
left knee and so certainly a significant 
increase in symptoms of the right knee can be 
attributable to the left knee related fall.  
This was a permanent aggravation as it lead 
[sic] to eventual knee replacement of the right 
knee.

The RO also noted the evaluation of Dr. Docter, the veteran's 
treating surgeon, who stated, "[the veteran] has undergone a 
right knee arthroplasty secondary to degenerative changes.  
He attributes this to an increased use of the right knee 
protecting the left knee which is status post military-
related injury.  It would be reasonable to assume that the 
right knee problem was an overuse problem and hence the 
increased wear."  The RO commented that this evaluation made 
no reference to the veteran's falls and did not distinguish 
as to whether the overuse "caused or accelerated" the right 
knee disability.  The RO sent a letter to the veteran 
requesting that Dr. Docter provide clinical treatment records 
(although these appear to have already been of record, as 
indicated above) and "submit an additional statement 
providing the reasons and bases for the opinion."  The 
veteran responded by stating that all his clinical records 
had been submitted, and by reporting Dr. Docter's comment to 
him that the "reason or basis for the cause of the right 
knee condition . . . has already been submitted."

In its February 1998 rating decision, the RO based its grant 
of service connection for the right knee primarily on the 
February 1998 opinion of a VA examiner, who stated in 
pertinent part, "[the veteran] had a left knee which was 
somewhat unstable and painful, leading to a fall onto his 
right knee; however, he had pre-existing problems in his 
right knee . . . which would lead to some of his right knee 
condition.  Certainly the left knee condition would aggravate 
the right knee condition by aggravating falls onto the right 
knee as well as causing him to guard the left knee 

and bear more weight on the right knee" (emphasis added).  
Based on this opinion, the RO found that the right knee 
condition had been aggravated, rather than caused, by the 
left knee condition.  The possibility that a right knee 
condition had been caused by a fall was specifically 
rejected.  The particular condition for which right-knee 
service connection was granted is not clear from the rating 
decision, but appears to encompass at least any arthroplasty-
related residuals and degenerative changes.  The propriety of 
the rating assigned for those residuals is not at issue in 
this appeal.

The RO rejected Dr. Docter's opinion as non-probative, 
asserting that it was "based on history reported by the 
veteran," "did not provide a specific opinion regarding 
what symptoms or conditions of the right knee were caused or 
aggravated by 'overuse' from the left knee," and "did not 
identify or submit the clinical records used in making his 
opinion."  The Board finds the RO's rejection of Dr. 
Docter's opinion to be error on its part, and an 
impermissible substitution of its own unsubstantiated medical 
judgment for the competent medical evidence or opinions of 
record.  See Allday v. Brown, 7 Vet.App. 517, 527 (1995); 
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  With 
respect to the RO's assertion that no specific opinion was 
offered regarding what symptoms were caused by "overuse," 
the Board notes Dr. Docter's clear statement that 
"degenerative changes" of the right knee, secondary to the 
wear caused by overuse, resulted in the right knee 
arthroplasty.

With regard to Dr. Docter's opinion being based on the 
veteran's self-reported history, the Board notes that the 
veteran is competent, as a lay person, to provide his own 
observation of the apparent physical manifestations of his 
condition, particularly where continuity of symptomatology is 
at issue.  See Falzone v. Brown, 8 Vet.App. 398, 403 (1995).  
This seems clearly to include comments with respect to his 
"favoring" one knee over the other.  Dr. Docter, as the 
veteran's long-time treating surgeon, clearly was aware of 
his relevant prior medical history and had access to the 
veteran's clinical records.  There is no indication that any 
clinical records were withheld from the RO.  Finally, the 
veteran's report of favoring the right knee over the left was 
further supported by the February 1998 VA examiner's 

opinion that the veteran's service connected left knee 
disability would cause guarding of the left knee and 
increased weight bearing by the right knee.

Subsequent to the February 1998 rating decision, an RO 
hearing was held in October 1998, at which the veteran 
testified that a right knee injury in the autumn of 1991 
occurred when he fell into a hole he did not see atop hay 
bales he was mowing.  Following this testimony, the RO 
requested a new VA medical opinion based on a summary of the 
medical history which it provided to the Chief of Orthopedics 
at the Milwaukee VAMC in April 1999 (the RO conceded in a 
February 2000 memorandum to the Chief of Medical 
Administration Service at the Madison VAMC that its summary 
"was slanted against the veteran").  The Chief of 
Orthopedics concluded that the degenerative changes in both 
left and right knees were "basically related to a varus or 
bowleg deformity that this patient had bilaterally," and 
that the right knee condition was not related to or 
aggravated by the left knee condition.   A subsequent 
examination of the veteran was performed at the Milwaukee 
VAMC in February 2000, at which time the examiner reviewed 
all prior medical opinions and concluded that "a case can be 
made for either side of the story," but concluded that there 
was "no conclusive evidence that [the veteran's] right knee 
condition was caused or aggravated by his left knee 
condition."

Under VA regulations, service connection may be severed 
"only where evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being on the 
government)."  38 C.F.R. § 3.105(d) (emphasis added).  Clear 
and unmistakable error (CUE) exists only where (1) "the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied;" and 
(2) the error is "the sort of error which, had it not been 
made, would have manifestly changed the outcome."  Russell 
v. Principi, 3 Vet.App. 310, 313 (1992) (en banc) (emphasis 
added).

Applying the law and regulations to the evidence described 
above, the Board finds that CUE was not committed by the RO 
when it granted service connection for a right knee condition 
in its February 1998 rating decision.  Initially, the Board 
notes 

that it must disregard any evidence developed subsequent to 
that determination, which would include the veteran's 
testimony as to the autumn 1991 fall at the October 1998 
hearing.  See Russell, 3 Vet.App. at 313.  Absent this 
testimony, there would be no basis whatsoever for a change in 
the RO's determination.  There is no indication of any effort 
on the veteran's part to conceal facts from VA or 
deliberately mislead any VA official at any time relevant to 
this appeal.  It was, in fact, the veteran's freely-given 
testimony at an October 1998 hearing which led to the RO's 
change in position regarding the etiology of the veteran's 
right knee disorder.  However, even interpreting Russell to 
require an affirmative effort on the veteran's part to ensure 
that the full circumstances of his injury ("the correct 
facts, as they were known at the time") were completely 
understood by the RO in February 1998, there is no indication 
that the outcome would have been manifestly different had the 
veteran stated prior to February 1998 the substance of his 
testimony in October 1998.  The Board notes that Dr. Docter's 
findings and those of the VA examiner in February 1998 both 
ascribed the degenerative changes in the veteran's right knee 
to increased wear caused by guarding of the service-connected 
left knee, not to the acute injury caused by the fall in late 
1991.  The Board therefore concludes that there was (and 
remains) a difference of opinion as to the cause and nature 
of the veteran's right knee disability.  A difference of 
opinion as to the application of the law and regulations to 
the facts of the case, "no matter how compelling," cannot 
constitute CUE.  See Eddy v. Brown, 9 Vet.App. 52, 58 (1996); 
Laullen v. Brown, 8 Vet.App. 92, 95 (1995); 38 C.F.R. 
§ 3.105(b).  

In addition, the Board notes that, in a statement received at 
the RO in March 1999, the veteran clarified his personal 
hearing testimony, when he stated, "When I fell in the hay 
mow, it was due to the fact that I stepped into space between 
bales of hay with my left foot and I have a service 
connection left knee condition which caused me to fall on my 
right knee which took all of my weight, causing the injury to 
my right knee.  I have for many years favored my left knee 
due to my service injury."  That statement, the Board finds, 
tends to show that the grant of service connection for a 
right knee disorder was in fact warranted and was not based 
on an inaccurate history provided by the veteran.  

Accordingly, as clear and unmistakable error was not 
committed in the RO's February 1998 rating decision granting 
service connection for a right knee condition, the Board 
finds that there was no legal or regulatory basis for the 
severance of service connection in September 1999, which, the 
Board finds, was contrary to law.

Entitlement to a Rating In Excess of 20 Percent for a Left 
Knee Disability

The veteran has requested an increased rating for a left knee 
condition.  Since this condition was previously service 
connected and rated, and the veteran is asserting that a 
higher rating is justified due to an increase in severity of 
the disability, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994).  Under these 
circumstances, pursuant to its duty to assist, VA may be 
required to provide a new medical examination to obtain 
evidence necessary to adjudicate the increased rating claim.  
Id., citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  This obligation was satisfied by the September 1999 
examination at the VAMC in Madison, Wisconsin, described 
below, and the Board is satisfied that all relevant facts 
have been properly and sufficiently developed.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's most recent examination took place at the 
Milwaukee VAMC in September 1999.  At that time, the veteran 
indicated that his left knee was painful for much of the day, 
and always when in use.  The pain was mild at rest, but 
became much worse (6-7/10) when walking or climbing stairs.  
The veteran stated 

that he could walk up to two miles, but with severe medial-
sided knee pain.  He reported no locking or mechanical 
symptoms, and did not use any assistive devices to walk.  
Upon examination, the veteran had a left-sided antalgic gait, 
"small" effusion, and tenderness along both medial joint 
lines.  The patella tracked well, and range of motion was 
from 10 to 125 degrees.  The knee was stable to anterior and 
posterior stress.  X-rays taken earlier in 1999 were said to 
reveal degenerative changes involving the medial compartment 
of the knee with no remaining joint space.  There were milder 
changes involving the patellar and lateral compartments, with 
progression in the condition when X-rays were compared to 
those taken in January 1997.  The examiner's diagnosis was of 
severe left knee degenerative joint disease, 47 years status 
post left knee medial meniscectomy.

The RO has rated the veteran's left knee condition under 
38 C.F.R. § 4.71a, DC 5257, which evaluates knee disorders 
involving recurrent subluxation or lateral instability.  A 10 
percent rating is assigned where there is slight impairment.  
A 20 percent rating is appropriate for moderate impairment, 
while assignment of a 30 percent rating requires a severe 
knee impairment, with recurrent subluxation or lateral 
instability.  However, given the veteran's history of no 
locking or mechanical symptoms, and the examiner's indication 
that the knee was stable to varus and valgus stress, there 
appears to be no basis for the use of DC 5257. 

The veteran has limited flexion of the leg, but not to a 
degree which would permit assignment of a compensable rating 
under 38 C.F.R. § 4.71a, DC 5260.  He also has demonstrated 
limitation of extension of the leg, which may be rated under 
38 C.F.R. § 4.71a, DC 5261.  This provides a disability 
evaluation of 10 percent with extension limited to 10 
degrees; 20 percent with extension limited to 15 degrees, 30 
percent where limited to 20 degrees; 40 percent where limited 
to 30 degrees, and 50 percent where extension of the leg is 
limited to 45 degrees.  Under these criteria, the veteran's 
limitation of extension to 10 degrees would warrant a rating 
of only 10 percent.  However, pain is an important disability 
factor that must be considered in the rating of a claimant's 
disabilities.  The veteran has consistently reported pain 
associated with any left knee activity, and there are 
objective findings of pathology 
in the knee, including guarded movement, effusion, diminished 
range of motion and degenerative changes, which presumably 
account for some functional loss.  

A body part which becomes painful on use must be regarded as 
seriously disabled when the pain is supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  
Accordingly, the Board believes that the evidence of limited 
range of motion, combined with objective findings and 
subjective reports of discomfort and tenderness and marked 
guarding of the left knee (which could, presumably, account 
for significant functional loss), provides a basis for the 
assignment of a 20 percent evaluation for limitation of 
extension of the leg under DC 5261.  See generally, 38 C.F.R. 
§§ 4.40, 4.45 (1996); DeLuca v. Brown, 8 Vet.App. 202 (1995); 
Voyles v. Brown, 5 Vet.App. 451, 453 (1993).  However, there 
is no basis for the assignment of a rating higher than 20 
percent, because impairment of function analogous to a 
limitation of extension to 20 degrees has not been shown.

Finally, when evaluating a rating claim (initial or 
increased), the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
it may reach such a conclusion on its own.  See Floyd v. 
Brown, 8 Vet.App. 88, 96 (1996); Bagwell v. Brown, 9 Vet.App. 
337, 338-339 (1996).  In the present case, although the May 
2000 statement of the case listed 38 C.F.R. § 3.321(b)(1) 
among the regulatory authority it cited, no analysis of that 
provision was conducted.  However, the Board notes that there 
has been no assertion or showing that the veteran's service-
connected disability has caused marked interference with 
employment (beyond that contemplated by the assignment of a 
schedular rating of 20 percent) or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" and need not remand this matter to the RO for 
further consideration.  See Bagwell, 9 Vet.App. at 338-339; 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Service connection for a right knee disorder is restored.

An evaluation in excess of 20 percent for a left knee 
disorder is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

